O’Donnell, J.,
dissenting.
{¶ 36} I respectfully dissent.
{¶ 37} Ermal Florence, an elderly widow and mother of four adult children, who is a resident of Clark County, seeks a writ of prohibition to prevent Judge Mary Pat Zitter of the Mercer County Probate Court from exercising jurisdiction in a matter concerning the appointment of a guardian for her. In addition, she seeks to prevent the judge from exercising jurisdiction over the case pending her appeal of a December 22, 2004 order — which required her to return to Mercer County for Christmas and for medical evaluations — and to end certain practices involving alleged ex parte communications with the guardian ad litem.
{¶ 38} Ermal Florence has not resided in Mercer County for three years. Since August 2003, she has resided in Clark County at The Inn at Fox River, an assisted-living facility. Before moving there, she left Mercer County in 2002 to live in Miami County with her son Harold, to whom she granted a power of attorney. During that year, she also stayed with her daughter in South Carolina for a few months.
{¶ 39} The underlying issue in this case, which I believe we should address, is whether the residency requirement of R.C. 2111.02(A) is a prerequisite to the Mercer County Probate Court’s exercise of jurisdiction in a guardianship proceeding over Ermal Florence.
{¶ 40} R.C. 2111.02(A) states:
{¶ 41} “When found necessary, the probate court on its own motion or on application by any interested party shall appoint * * * a guardian of the person, the estate, or both, of a minor or incompetent, provided the person for whom the guardian is to be appointed is a resident of the county or has a legal settlement in the county * * (Emphasis added.)
{¶ 42} As the majority acknowledges, this statute precludes courts “from providing a guardian for a ward who does not reside, or have a legal settlement, in the county.” In re Guardianship of Fisher (1993), 91 Ohio App.3d 212, 215, 632 N.E.2d 533; In re Tripp (1993), 90 Ohio App.3d 209, 210-211, 628 N.E.2d 139.
{¶ 43} The Second, Third, Sixth, and Twelfth Appellate Districts treat this requirement as a prerequisite to exercising jurisdiction in a guardianship proceeding. See, e.g., In re Guardianship of Worth (June 20, 1997), 2d Dist. No. 1430, 1997 WL 335559; In re Guardianship of Fisher (3d Dist.1993), 91 Ohio App.3d 212, 632 N.E.2d 533; In re Tripp (6th Dist.1993), 90 Ohio App.3d 209, 628 N.E.2d 139; LeSueur v. Robinson (6th Dist.1988), 53 Ohio App.3d 9, 557 N.E.2d 796; In re Guardianship of Meucci (Dec. 26, 2000), 12th Dist. No. CA2000-03046, 2000 WL 1875737.
*96{¶ 44} The Eighth Appellate District, however, has ruled to the contrary, holding that the residency requirement relates only to venue. In re Guardianship of Friend (Dec. 16, 1993), Cuyahoga App. No. 64018, 1993 WL 526643.
{¶ 45} By way of comparison, although this court has not expressly addressed the issue, we recently applied the residency requirement in In re Guardianship of Stein, 105 Ohio St.3d 30, 2004-Ohio-7114, 821 N.E.2d 1008, at ¶26, writing: “[T]he parties do not appear to contest the probate court’s finding of residency or of jurisdiction. We, therefore, hold that [the minor] is a resident of Summit County for purposes of this case under R.C. 2111.02(A), and the probate court had jurisdiction to consider these questions.”
{¶ 46} A probate court possesses only the jurisdiction conferred by statute and the Ohio Constitution. Section 4(B), Article IV, Ohio Constitution; Corron v. Corron (1988), 40 Ohio St.3d 75, 531 N.E.2d 708, paragraph one of the syllabus. R.C. 2101.24(A)(1)(e) grants probate courts exclusive jurisdiction to appoint and remove guardians. See, also, State ex rel. Lewis v. Moser (1995), 72 Ohio St.3d 25, 29, 647 N.E.2d 155. My analysis indicates that R.C. 2111.02(A) further defines that jurisdiction.
{¶47} Thus, in my view, the residency requirement of R.C. 2111.02(A) is jurisdictional and must be satisfied before a probate court may exercise jurisdiction over a person for whom a guardian is to be appointed. See In re Guardianship of Fisher, supra, 91 Ohio App.3d at 215, 632 N.E.2d 533; see, generally, Pratts v. Hurley, 102 Ohio St.3d 81, 2004-Ohio-1980, 806 N.E.2d 992, at ¶ 11-12 (explaining the different categories of jurisdiction). Because Ermal has neither resided in nor had a legal settlement in Mercer County for more than three years, I would hold that the Mercer County Probate Court patently and unambiguously lacks jurisdiction to adjudicate any matters relating to a guardianship over her. See State ex rel. Columbia Gas of Ohio, Inc. v. Henson, 102 Ohio St.3d 349, 2004-Ohio-3208, 810 N.E.2d.953, ¶ 13 (stating the legal standard for granting a writ of prohibition).
{¶ 48} Unquestionably, the Clark County Probate Court has jurisdiction to adjudicate matters with respect to the appointment of a guardian for Ermal Florence and would be equally able to determine issues of undue influence or matters concerning whether she had been taken against her will from Mercer County. To authorize the Mercer County Probate Court to also exercise jurisdiction over her only confuses the issue of jurisdiction because a probate court should not follow its former residents into other counties for purposes of establishing guardianships over them. That is what occurred in this instance, and it forms the basis of Ermal Florence’s objection and is the reason she seeks the writ of prohibition. I would grant the writ.
James M. Hill Co., L.P.A., and James M. Hill, for relator.
Andrew J. Hinders, Mercer County Prosecuting Attorney, and Amy B. Ikerd, Assistant Prosecuting Attorney, for respondent.
Lundberg Stratton and Lanzinger, JJ., concur in the foregoing dissenting opinion.